internal_revenue_service number release date index number --------------------------------------------- ------------------------ ---------------------------------------- -------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc corp plr-118533-16 date december legend parent sub sub ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------- ----------------------- country a ------- state a ------------ state b state c ------------ ----------- a b c d --- --- ----------------------------------------------------------------------------------------------- -------------------------------- ------ plr-118533-16 e f ---- -------------- currency a ------------------ dear -------------- this letter responds to your authorized representatives’ letter dated date requesting rulings on certain federal_income_tax consequences of a proposed transaction the proposed transaction the material information provided in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings such materials are subject_to verification on examination this letter is issued pursuant to section dollar_figure of revproc_2016_1 2016_1_irb_18 and sec_3 of revproc_2016_3 2016_1_irb_130 regarding rulings on one or more significant issues that are presented in a transaction described in sec_332 sec_351 sec_355 sec_368 or sec_1036 of the internal_revenue_code the code or that address the tax consequences that result from the qualification of a transaction under these sections the rulings contained in this letter only address discrete legal issues presented by the proposed transaction this office expresses no opinion as to the overall tax consequences of the proposed transaction including qualification of the proposed transaction under sec_351 sec_355 and sec_368 of the code except as expressly provided in the rulings section herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter facts parent is a publicly traded domestic_corporation and the parent of a worldwide group the worldwide group that includes both domestic and foreign entities the worldwide group provides insurance products to customers in the united_states and country a parent also is the common parent of an affiliated_group that files a life-nonlife consolidated_return sub parent’s wholly owned state a subsidiary is treated as a life_insurance_company under sec_816 of the code the majority of the worldwide group’s u s business is conducted directly by sub sub 1’s u s business is referred to herein as the u s business sub also conducts the country a business the country a business through a branch the country a branch sub treats the plr-118533-16 country a branch as a currency a functional_currency qualified_business_unit for purposes of subpart j of the code and other provisions of the code applicable to foreign branches about a of sub 1’s insurance activities are conducted in the united_states and about b are conducted through the country a branch sub also wholly owns sub a state b corporation due to the desire to operate the country a business in country a corporate form rather than through the country a branch the taxpayer proposes to reorganize its insurance_business in a manner that will preserve the current federal income_taxation of the country a branch without triggering significant costs in the united_states and in country a proposed transaction the steps comprising the proposed transaction which will be undertaken only after the relevant regulatory approvals are obtained are as follows reorganization of investment management functions i currently sub 1’s investment management functions for its u s and country a assets are performed by unincorporated business units of sub in the united_states and country a to minimize regulatory and licensing burdens that otherwise would arise in country a upon completion of the proposed transaction sub will create a state c llc and a country a corporation to manage assets owned by u s sub and newco each as defined below and sub will distribute these investment management entities to parent formation of new subsidiaries obtaining insurance licenses ii iii iv parent will form a new state a corporation u s sub parent will contribute about c the minimum capital to a newly formed state a llc llc that will function as an insurance holding_company and will not underwrite any insurance risks llc will be disregarded as an entity separate from parent for federal_income_tax purposes to comply with country a minimum capital requirements for an insurance_company llc will contribute the minimum capital to a newly formed wholly owned country a corporation newco in exchange for common_stock newco will seek all relevant licenses to operate an insurance_business in country a this step and step iii collectively the newco formation are expected to occur in a taxable_year preceding the remaining transaction steps plr-118533-16 v sub will form a new state a corporation controlled prior to step vi below u s sub will obtain insurance licenses in all relevant u s jurisdictions and controlled will obtain a state a license to conduct reinsurance the public notice required for the country a assumption transaction described below in step viii also will precede step vi transfer of u s business vi after u s sub has obtained insurance licenses in all relevant jurisdictions sub will transfer all u s insurance assets and liabilities and all economic benefits and burdens of the u s business to controlled through permanent and irrevocable reinsurance the u s reinsurance the u s reinsurance will be unlimited in duration and may not be unilaterally canceled by sub or controlled sub will remain legally liable on the u s policies transferred to controlled however sub 1’s u s policyholders will have the right to pursue policy claims against and recover benefit payments directly from controlled with no conditions precedent to their exercise of this right consequently sub 1’s u s policyholders will have a direct right of action against controlled as if the policies had been underwritten originally by or had been fully assumed by and novated to controlled pursuant to a separate asset transfer agreement ata sub will transfer its u s non-insurance assets and liabilities such as employees and offices to controlled in exchange for common_stock sub also will transfer all sub stock to controlled together with the u s reinsurance and the ata the contribution additionally sub and controlled will execute a servicing agreement whereby controlled will conduct all operational and administrative services associated with all u s policies eg billing collections and handling policy claims and policy renewals the servicing agreement the servicing agreement will be unlimited in duration and may not be unilaterally canceled by sub or controlled lastly sub will transfer all substantial rights in u s and foreign non- country a intellectual_property ip to controlled after the foregoing transfers the economic benefits and burdens of the existing renewal and future u s business will be completely assumed by controlled sub will retain no economic rights in the u s business and there will be no experience-related refunds or profit-sharing provisions in the u s reinsurance sub also will have no role in managing the u s insurance policies will not write any new u s insurance policies and will plr-118533-16 retain no economic or legal rights to any ip used in the u s business the ip rights in country a will be transferred to newco as part of the transfer of the country a business as described in step viii below the state a department of insurance doi will treat the u s reinsurance as an assumption transaction for statutory accounting and risk-based capital purposes thus doi will treat sub as a licensed insurance corporation with no insurance risks underwritten and all policyholder premiums and risks associated with the u s business will be reflected on controlled’s financial regulatory filings vii sub will distribute all of its shares of controlled to parent the distribution together with the contribution the u s reorganization transfer of country a business viii after step vii sub will transfer to newco through an assumption transaction the country a contribution a all of the country a business including all substantial rights in the ip used in country a and b all of the country a non-insurance assets and liabilities such as employees and offices solely in exchange for more than d of newco common_stock llc will hold the remainder an assumption transaction in country a is accomplished via a business transfer agreement combined with a public notice for the transfer of insurance contracts thus the economic benefits and burdens of all assets and liabilities held by sub in country a will be transferred to newco in the country a contribution after the country a contribution sub 1’s country a license will terminate and sub will not hold any country a policies or claim reserves the public notice mentioned above which will include individual notices and consents will precede the commencement of step vi above the notice will state that all assets and liabilities of the country a business will be transferred to newco in the country a contribution after the country a contribution newco also will have all of the assets and liabilities relating to payment obligations on cancelled or expired policies owed to missing country a policyholders and beneficiaries the missing policyholders and will assume all related operational services eg settling claims sub will remain secondarily liable to the missing policyholders but controlled will indemnify sub under the u s reinsurance newco’s minimum capital will be less than e of the estimated net fair_market_value of the country a business at this time ix sub will distribute the newco stock to parent the country a distribution plr-118533-16 together with the country a contribution the country a reorganization x parent will contribute the newco common_stock to llc after the foregoing transaction steps sub will economically own no assets or liabilities other than about dollar_figuref in securities and cash of minimum capital the retained capital its corporate charter its certificates of authority and its u s insurance licenses collectively the retained assets sub also will be entitled to indemnity claim payments from controlled under the u s reinsurance sub must retain the retained capital to satisfy the minimum capital requirements for an insurance_company and to thereby remain in good standing in all jurisdictions where sub currently conducts business even though sub no longer will be operating an insurance_business after the country a reorganization the retained capital will constitute less than e of the estimated net fair_market_value of the country a business immediately after the country a distribution and none of the retained capital will relate to insurance risk or business activities ie this amount will not include insurance reserves sub will permanently assign to controlled all interest_income from the dollar_figuref of retained capital the mergers xi shortly after step x sub will merge under state law with and into u s sub with u s sub surviving the sub merger after this step xi u s sub will be authorized to write new u s insurance policies for federal_income_tax purposes the taxpayer will report the retained assets as deemed distributed to parent in a taxable_distribution the sub merger will be undertaken to reduce the complexity of regulatory approvals and to substantially minimize the time needed to execute the proposed transaction and to thereby minimize the business disruption associated with the proposed transaction xii immediately after the sub merger controlled will merge with and into u s sub with u s sub surviving in a transaction intended to qualify as a reorganization under sec_368 the controlled merger after the controlled merger u s sub will succeed to both sub 1’s and controlled’s obligations under the u s reinsurance the taxpayer intends the sub merger and the controlled merger to occur within approximately two weeks after the u s reorganization plr-118533-16 election to be treated as a u s_corporation xiii newco will elect under sec_953 to be treated as a u s_corporation for federal tax purposes effective for the calendar_year in which the country a contribution occurs xiv after the proposed transaction is completed llc may elect to be treated as a corporation for federal tax purposes if llc 1’s status as a disregarded_entity results in a disallowance of benefits under the u s - country a treaty representations a b c d e all of sub 1’s economic rights and obligations under all u s insurance contracts will be transferred to controlled as a result of the u s reinsurance sub will neither manage the u s insurance contracts nor write any new u s insurance policies after the contribution the u s reinsurance will be irrevocable and of unlimited duration and it will provide sub 1’s u s policyholders the right to pursue policy claims against and recover benefit payments directly from controlled with no conditions precedent to the exercise of this right the u s reinsurance will neither provide sub with any right or obligation to recapture any u s business ceded to controlled nor contain any experience-related refunds or profit-sharing provisions the contribution and the servicing agreement will transfer the benefits_and_burdens_of_ownership of all assets and liabilities of the u s business other than the retained assets to controlled the minimum capital is necessary for newco to satisfy the legal requirements for a country a insurance corporation the minimum capital will constitute less than e of the net fair_market_value of newco’s assets immediately after the country a contribution immediately prior to the country a contribution newco will have no business activity and will have no property or tax_attributes other than the country a licenses to be obtained the minimum capital any interest earned thereupon and any related tax_attributes the country a contribution will transfer the benefits_and_burdens_of_ownership of all of sub 1’s remaining assets and liabilities other than the retained assets to newco immediately after the country a contribution the only assets that newco will own that were not received in the country a contribution will be the country a licenses the minimum capital received in plr-118533-16 the newco formation and interest if any earned thereupon following immediately the country a distribution sub will neither economically own any assets other than the retained assets nor have any liabilities or other obligations other than being the nominal party to u s insurance contracts and being secondarily liable to the missing policyholders the retained assets will constitute less than e of the estimated net fair_market_value of the country a business immediately after the country a distribution immediately following the country a reorganization parent will own all outstanding_stock of newco and will own such stock solely by reason of parent’s ownership of sub stock immediately prior to the country a contribution except to the extent that newco stock is owned by parent through llc by reason of the newco formation newco will timely file a valid election under sec_953 effective for the taxable_year in which the country a contribution occurs to be treated as a domestic_corporation for federal tax purposes as of the date_of_issuance of this letter_ruling the taxpayer has no plan to revoke the sec_953 election newco will have the calendar_year as its u s taxable_year in the proposed transaction newco will not succeed to the items described in sec_381 of any corporation other than sub the insurance contracts issued by the country a branch are qualified foreign contracts within the meaning of sec_807 rulings for federal_income_tax purposes after the contribution and the execution of the servicing agreement controlled will be the tax owner of all of sub 1’s u_s_assets and liabilities and the u s business other than the retained assets for federal_income_tax purposes the country a contribution will result in a transfer of tax_ownership of all of sub 1’s country a assets and liabilities and the country a business other than the retained assets to newco for purposes of sec_1_368-2 the newco stock issued in the newco formation will be treated as de_minimis f g h i j k plr-118533-16 the potential f reorganization within the meaning of sec_1_368-2 of sub into newco will begin with the country a contribution for purposes of sec_1_368-2 newco’s minimum capital and its licenses to operate an insurance_business in country a will be treated as a de_minimis amount of assets to facilitate newco’s organization or maintain its legal existence for federal_income_tax purposes the country a reorganization will result in the complete_liquidation of sub within the meaning of sec_1_368-2 for purposes of sec_1_368-2 the retained assets will be treated as a de_minimis amount of assets retained for the sole purpose of preserving sub 1’s legal existence the deemed liquidation of sub in the potential f reorganization will not result in parent succeeding to the attributes of sub described in sec_381 and will not prevent the country a reorganization from satisfying sec_1_368-2 the sub merger will not result in u s sub succeeding to the attributes of sub described in sec_381 and will not prevent the country a reorganization from satisfying sec_1_368-2 the fact that the country a reorganization might be viewed as part of a split- up of sub under sec_355 that is preceded by a transfer of assets by sub to controlled and newco under sec_351 or sec_368 will not prevent the country a reorganization from qualifying as a reorganization under sec_368 the election under sec_953 will not prevent reorganization from satisfying sec_1_368-2 or sec_1_368-2 the country a sec_1_368-2 will not prevent the country a reorganization from qualifying as a reorganization under sec_368 the qualification of the distribution under sec_355 will not be affected by the subsequent sub merger and the controlled merger cf revrul_2003_79 2003_2_cb_80 revrul_98_27 1998_1_cb_1159 assuming that the country a reorganization qualifies as a reorganization under sec_368 sec_367 will not apply to the country a contribution because as a result of the sec_953 election newco will be plr-118533-16 a domestic_corporation before the country a contribution and continuously thereafter so long as its sec_953 election is in effect assuming that the country a reorganization qualifies as a reorganization under sec_368 the insurance contracts newco has issued or will issue prior to on or after the date of the country a reorganization will continue to be qualified foreign contracts for purposes of sec_807 and sec_848 the transfer by sub including the insurance contracts and service agreements in exchange for controlled stock will constitute a transfer of property to a controlled_corporation meeting the requirements of sec_351 sec_351 revrul_94_45 1994_2_cb_39 because the transfer by sub to controlled effectuates the transfer of insurance or annuity_contracts as part of a sec_351 exchange the transfer is not subject_to the provisions of sec_803 and sec_805 and sec_1_817-4 and sec_1_848-2 for the taxable_year in which sub transfers the insurance and annuity_contracts to controlled sub will include in its reserves as of the close of that year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that sub held for the contracts immediately before the transfer and sub is not entitled to a deduction under sec_805 for transferring assets to controlled in consideration of the assumption by controlled of the liabilities under the insurance and annuity_contracts for the first taxable_year beginning after the transfer of the insurance and annuity_contracts to controlled sub will not include in its reserves as of the beginning of that year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that sub held for the contracts immediately before the transfer for the taxable_year in which sub transfers the insurance and annuity_contracts to controlled controlled will include in its reserves at the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that sub held for the contracts immediately before the transfer controlled will not take into premium income under sec_803 any amount with respect to the assets transferred to controlled in consideration for the assumption_of_liabilities under the insurance and annuity_contracts plr-118533-16 sub and controlled will not include in net_premiums under sec_848 any amount with respect to sub 1’s assets transferred to controlled in consideration of the assumption by controlled of liabilities under sub 1’s specified insurance contracts within the meaning of sec_848 the unamortized specified_policy_acquisition_expenses of sub attributable to the insurance and annuity_contracts transferred to controlled will continue to be amortized by controlled over the remaining period as the amounts would have been deductible by sub the unamortized balance of any sec_807 adjustment of sub attributable to the insurance and annuity_contracts transferred to controlled will be treated as transferred to controlled and will continue to be amortized by controlled over the remaining period as the amounts would have been amortized by sub the transfer to controlled of liabilities pursuant to the u s reinsurance and the servicing agreement will have no effect on the date that each u s life_insurance_contract of sub is issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a also the transfer of liabilities will not require retesting or the starting of new test periods for the u s contracts under sec_264 sec_7702 e and 7702a c a - caveats except as expressly provided in the rulings section herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-118533-16 plr-118533-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely _russell g jones_____________________ russell g jones senior counsel branch office of associate chief_counsel corporate
